                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                               BATESVILLE DIVISION

ANGELIA CARVALHO                                                                       PLAINTIFF

v.                            Case No. 1:18-cv-00005-KGB-PSH

SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANTS

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 14). No objections have been filed, and the time to

file objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). The Court therefore affirms the decision of the Commissioner.

       It is so ordered this 8th day of February, 2019.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
